DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on October 5, 2021 is acknowledged.
Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 5, 2021.
The disclosure is objected to because of the following informalities: On page 1, lines 4-5, the status of the parent application should be updated.  
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On page 18, line 5, the term “preferably” is indefinite.  This is unclear whether “present as a braided fabric” is being positively claimed or not.  On page 18, line 11, “can be” is indefinite.  This is unclear as to whether the metallic layer is being positively claimed or not.  On page 18, line 13, “can have” is 
               In view of the above rejections, the claims are rejected as best understood, on prior art, as follows.  With respect to the above rejections, it is also noted that all occurrences of “preferably”, “can be”, “can have” are not regarded as positively claiming the limitations that follow these terms.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arroyo et al 4,595,793.
Re claim 1, Arroyo et al teaches a securing strand 20 capable of securing objects, the strand substantially composed of textile fibers (column 5, lines 13-14), the fibers may be woven (column 5, line 16).  The fibers define at least three fabrics, since the numerous fibers define one fabric on top of another fabric, 
Re claim 2, the fibers comprise aramid (column 5, line 11).
Re claim 3, a metallic layer is not regarded as being positively claimed, as set forth above.
Re claim 4, a sheathing is not regarded as being positively claimed, as set forth above.  Additionally, it is noted that Arroyo et al taches a sheathing 40.
Re claim 6, a sheathing is not regarded as being positively claimed, as set forth above.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 as best understood is rejected under 35 U.S.C. 103 as being unpatentable over Arroyo et al 4,595,793 in view of Asquith et al 9,260,885.
Re claim 5, it is noted that the primary reference to Arroyo et al teaches an alarm environment associated with the strand 20 (column 4, line 11).  Asquith et al teaches a securing strand 110 having an electrical conductor 140, 142, 144, 146 (column 5, lines 11-12) which can activate an alarm when it is severed (column 5, lines 9-10).  It would have been obvious to modify the alarm of Arroyo et al to include a severable conductor in the strand, in view of the teaching of Asquith et al, to optimize the security of the strand of Arroyo et al against tampering/severing attempts.
Iidaka et al 5,896,762 teaches another multi-layered security strand 12 as seen in figs. 3A, 3B and 12B.  Naito 4,546,345 teaches an alarm in a securing strand activated by severing of the strand.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056. The examiner can normally be reached Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.G/Primary Examiner, Art Unit 3675